             Case 1:18-cv-09936-LGS Document 321 Filed 08/16/21 Page 1 of 9
                                                                        By August 27, 2021, the parties shall file a
                                                                        joint letter (1) providing an update as to
                                                                        whether motion practice is needed to resolve
                                                                        the issue of whether Plaintiffs may proceed
                                                                        pseudonymously and (2) explaining why an
VIA ECF
                                                                        extended discovery schedule, beyond the
The Honorable Lorna G. Schofield
                                                                        Court's general default deadlines, is
United States District Court for the Southern District of New York
                                                                        necessary under these circumstances.
40 Foley Square
New York, NY 10007
                                                                        So Ordered.
       Jane Doe, et al. v. Trump Corp., et al., 1:18-cv-9936 (LGS)
                                                                        Dated: August 16, 2021
Dear Judge Schofield:                                                          New York, New York
        We write on behalf of all parties in the above-referenced action pursuant to the Court’s
August 4, 2021 Order, which directed the parties to propose “new deadlines for all dates affected
by an administrative stay” (Doc. No. 315). Plaintiffs also will make a separate submission relating
to certain non-party discovery issues and related deadlines.

       I.      Pseudonymity

           As an initial matter, at the time of the Court’s June 1, 2020 Order, the Court had set a
   deadline of June 9, 2020, for any motion Plaintiffs might elect to file in order to continue to proceed
   pseudonymously. (See Doc. No. 266.) The parties are meeting and conferring regarding these
   issues and are hopeful that they can reach an agreement that would avoid motion practice and lift
   pseudonymity subject to appropriate protections. Accordingly, the parties request that they
   provide a joint update within two weeks from today on August 27, 2021.

           Mindful, however, of the Court’s prior deadline, the parties further propose to set the
   following briefing schedule for any motion practice that may be necessary in the event that the
   parties are unable to reach agreement:

              Plaintiffs’ Motion and Opening Brief               September 3, 2021

              Defendants’ Opposition                             September 17, 2021

              Plaintiffs’ Reply                                  September 24, 2021


   Further, in the event that such motion practice becomes necessary, the parties have agreed to work
   cooperatively to propose any limited adjustments to the schedule proposed that may be
   appropriate.

       II.     Discovery

          The parties also have met and conferred concerning discovery and case management more
   broadly, including with respect to certain amendments to the Third Amended Case Management
   Plan and Scheduling Order (“Third Amended CMO”) entered by the Court on March 31, 2020
   (Doc. No. 219). In crafting the following joint proposal, the parties have endeavored to propose
          Case 1:18-cv-09936-LGS Document 321 Filed 08/16/21 Page 2 of 9




deadlines that will move this case along expeditiously, while also being realistic about the amount
of time needed to complete each remaining phase of discovery without further extensions. The
parties’ proposed schedule is set forth below and relevant dates are also included in the Proposed
Fourth Amended CMO attached as Exhibit A hereto.

             Substantial Completion of Party Document              November 19, 2021
             Discovery

             Completion       of   All    Party    Document        December 15, 2021
             Discovery

             Completion of Fact Depositions & Fact                 May 27, 2022
             Discovery including nonparty discovery

             Affirmative Expert Identification                     June 30, 2022

             Affirmative Expert reports                            August 19, 2022

             Rebuttal Expert Identification                        August 26, 2022

             Rebuttal Reports                                      October 21, 2022

             Close of Expert Depositions & Expert                  December 16, 2022
             Discovery


        Notwithstanding the parties’ proposed schedule set forth above, it is the Defendants’
position that the parties should also be permitted to disclose additional experts for trial ninety (90)
days before the date set for trial or for the case to be ready for trial (if necessary), as provided for
under Rule 26 of the Federal Rules of Civil Procedure.

        With respect to the foregoing, Plaintiffs’ position is that the joint proposed schedule set
forth above provides sufficient time for disclosure and discovery of all experts, including trial
experts, and should supersede the minimum timing requirements set forth in Rule 26. See Fed. R.
Civ. P. 26(a)(2)(D) (stating that requirement of disclosure “at least 90 days” before trial applies
only “[a]bsent . . . court order”). (See also Doc. No. 153 (joint submission proposing even earlier
disclosures).) In the extraordinary event that a party can show good cause for additional expert
disclosure following the close of expert discovery under the joint schedule proposed above, the
parties should meet and confer and, if necessary, seek relief from the Court at that time. 1




1
 Should any such additional disclosure be permitted in the future, such disclosure should, at a minimum, include a
written report in accordance with Rule 26(a)(2)(B), and an opportunity for a deposition in accordance with Rule
26(b)(4)(A).


                                                        2
           Case 1:18-cv-09936-LGS Document 321 Filed 08/16/21 Page 3 of 9




    III.    Class Certification

        In its May 18, 2020 Order, the Court noted that the operative case management order does
not currently include a deadline for moving for class certification. (Doc. No. 264.) The parties
have met and conferred and are in agreement that fact and expert discovery are likely to be
necessary and appropriate in connection with such a motion, and accordingly, the parties
respectfully propose the following briefing schedule for class certification:

            Plaintiffs’ motion for class certification          January 27, 2023
            and opening brief in support thereof

            Defendants’ opposition to Plaintiffs’               March 17, 2023
            motion

            Plaintiffs’ reply in further support of their       April 14, 2023
            motion


    IV.     Pre-Motion Conference and Status Letter for Dispositive Motions

        Finally, the Third Amended CMO also scheduled a pre-motion conference on October 15,
2020 for any anticipated dispositive motions, approximately two weeks following the anticipated
completion of expert discovery on September 29, 2020. In view of their joint proposals relating
to class certification briefing, the parties respectfully request that the parties submit a joint status
letter on January 13, 2023, following the close of expert discovery, that such status letter address
the parties’ proposals with respect to the timing of any anticipated dispositive motions, and that
the pre-motion conference be rescheduled to a date to be determined by the Court following
submission of such letter. The parties have included these proposals in Sections 13(b) and 13(c)
of the proposed Fourth Amended CMO attached as Exhibit A hereto.

                                           *       *        *

       The parties are available to appear before the Court to discuss this joint proposal should
the Court determine that such a conference would be helpful.

                                                            Respectfully submitted,




                                                   3
       Case 1:18-cv-09936-LGS Document 321 Filed 08/16/21 Page 4 of 9




 /s/ Roberta A. Kaplan                       /s/ Clifford S. Robert
Roberta A. Kaplan                            Clifford S. Robert
John C. Quinn                                Michael Farina
Alexander J. Rodney
                                             ROBERT & ROBERT PLLC
KAPLAN HECKER & FINK LLP                     526 RXR Plaza
350 Fifth Avenue, 63rd Floor                 Uniondale, NY 11556
New York, NY 10118                           Telephone: (516) 832-7000
Telephone: (212) 763-0883                    crobert@robertlaw.com
rkaplan@kaplanhecker.com                     mfarina@robertlaw.com
jquinn@kaplanhecker.com
arodney@kaplanhecker.com                     Peter T. Shapiro
                                             LEWIS BRISBOIS BISGAARD &
Andrew G. Celli, Jr.                         SMITH LLP
Matthew D. Brinckerhoff                      77 Water Street, 2100
O. Andrew F. Wilson                          New York, NY 10005
David Berman                                 Telephone: (212) 232-1322
Nick Bourland                                peter.shapiro@lewisbrisbois.com

EMERY CELLI BRINCKERHOFF ABADY               Attorney for Defendants
WARD & MAAZEL LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbawm.com
mbrinckerhoff@ecbawm.com
awilson@ecbawm.com
dberman@ecbawm.com
nbourland@ecbawm.com

Attorneys for Plaintiffs




                                         4
          Case 1:18-cv-09936-LGS Document 321 Filed 08/16/21 Page 5 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             X
     JANE DOE, LUKE LOE, RICHARD ROE, and                    :
     MARY MOE, individually and on behalf of all             :
                                                             :           1:18 Civ. 9936 (LGS)
     others similarly situated,
                                                             :
                                   Plaintiffs,
                                                             :
            v.                                               :            CIVIL CASE
                                                             :         MANAGEMENT PLAN
     THE TRUMP CORPORATION, DONALD J.                        :          AND SCHEDULING
     TRUMP, in his personal capacity,                        :               ORDER
     DONALD TRUMP JR., ERIC TRUMP, and                       :
     IVANKA TRUMP,                                           :
                                                             :
                                      Defendants.
                                                             :X

LORNA G. SCHOFIELD, United States District Judge:

        This Civil Case Management Plan is submitted by the parties in accordance with Fed. R.
Civ. P. 26(f)(3).

1.      All parties [consent        / do not consent X ] to conducting all further
        proceedings before a United States Magistrate Judge, including motions and trial. See
        28 U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
        consequences. [If all parties consent, the remaining paragraphs need not be completed.]

2.      The parties [have X      / have not         ] conferred pursuant to Fed. R. Civ. P. 26(f).

3.      This case is governed by one of the following sets of rules, and the parties’ proposed
        dates in this order have been adjusted accordingly.

        a.     An employment case governed by the Initial Discovery Protocols for Employment
               cases?
               [Yes      / No X ]

        b.     A case governed by Local Civil Rule 83.10, Plan for Certain § 1983 Cases
               Against the City of New York?
               [Yes        / No X ]

        c.     A patent case subject to the Local Patent Rules and the Court’s Individual Rules?
               [Yes        / No     X ]

        d.     A wage and hour case governed by Initial Discovery Protocols for Fair Labor
               Standards Act?
               [Yes        / No    X    ]
      Case 1:18-cv-09936-LGS Document 321 Filed 08/16/21 Page 6 of 9




4.   Alternative Dispute Resolution/Settlement

     a.     Settlement discussions [have               / have not     X     ] taken place.

     b.     Counsel for the parties have discussed an informal exchange of information in aid
            of early settlement and have agreed to exchange the following:

            N/A




     c.     Counsel for the parties have discussed the use of the following alternate dispute
            resolution mechanisms for use in this case: (i) a settlement conference before a
            Magistrate Judge; (ii) participation in the District’s Mediation Program; and (iii)
            retention of a private mediator. Counsel for the parties propose the following
            alternate dispute resolution mechanism for this case:

            The Parties have discussed the possibility of early settlement. The Parties agree that the
            possibility of early settlement is unlikely, and that discussion of the form or timing of
            alternative dispute resolution is premature at this stage of the litigation.

     d.     Counsel for the parties recommend that the alternate dispute resolution
            mechanism designated in paragraph 4(c) be employed at the following point in the
            case (e.g., within the next 60 days; after the deposition of plaintiff is completed
            (specify date); after the close of fact discovery):

            N/A




     e.     The use of any alternative dispute resolution mechanism does not stay or
            modify any date in this Order.

5.   No additional parties may be joined after 21 days following service by Defendants of a
     pleading responsive to the Complaint or a motion under Rule 12(b), (e), or (f) without
     leave of Court.

6.   Amended pleadings may be filed without leave of Court until 21 days following service by
     Defendants of a pleading responsive to the Complaint or a motion under Rule 12(b), (e), or
     (f).

7.   Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later than
     the parties exchanged initial disclosures on December 10, 2018 days from the date of
     this Order.



                                                  2
           Case 1:18-cv-09936-LGS Document 321 Filed 08/16/21 Page 7 of 9




8.    Fact Discovery

      a.       Defendants shall file their Answer no later than October 22, 2019.

      b.       All fact discovery shall be completed no later than May 27, 2022.

      c.       Initial requests for production of documents pursuant to Fed. R. Civ. P. 34
               shall be served by September 26, 2019.

      d.       Responses and Objections should be served by November 26, 2019.

      e.       Interrogatories pursuant to Fed. R. Civ. P. 33 shall be served by
               November 4, 2019.

      f.       Depositions pursuant to Fed. R. Civ. P. 30, 31 shall be completed by
               May 27, 2022.

      g.       Initial requests to admit pursuant to Fed. R. Civ. P. 36 shall be served by
               January 3, 2020.

      h.       Any of the deadlines in paragraphs (c) through (g) may be extended by thewritten
               consent of all parties without application to the Court, provided that all fact
               discovery is completed by the date set forth in paragraph (b).

9.    Expert Discovery [if applicable]

      a.       Anticipated types of experts if any:
               Accounting experts, experts regarding the ACN business opportunity; structural economists,
               econometrics, and damages experts; experts regarding class certification issues; experts
               regarding the direct selling and/or multi-level marketing industries; and any other type of
               expert that any party shall reasonably notice to the opposing side.

      b.       All expert discovery shall be completed no later than December 16, 2022.

      c.       Counsel for the parties have conferred regarding a schedule for expert
               disclosures and depositions to be completed by the date set forth in
               paragraph 9(b).


10.   This case [is__X___/ is not              ] to be tried to a jury.

11.   Counsel for the parties have conferred and their present best estimate of the length of trial
      is two to four weeks.

12.   Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
      Fed. R. Civ. P. 26(f)(3), are set forth below:


                                                    3
       Case 1:18-cv-09936-LGS Document 321 Filed 08/16/21 Page 8 of 9




13.   Status Letters and Conferences

      a.     By October 28, 2019 and every 45 days after, the parties shall submit a joint
             status letter, as outlined in Individual Rule IV.A.2.

      b.     By January 13, 2023, the parties shall submit a joint status letter, as outlined in
             Individual Rule IV.A.2 and, in the event that they have not already been referred
             for settlement discussions, shall also advise the Court whether or not they request
             a referral for settlement discussions as provided in Paragraph 4(c) above. Such
             status letter also shall address the timing of a pre-motion conference for any
             anticipated dispositive motions.

      c.     On a date to be set by the Court following submission of the January 13, 2023
             status letter, a pre-motion conference will be held for any anticipated
             dispositivemotions, provided:

                  i. A party wishing to file a summary judgment or other dispositive motion
                     shall file a pre-motion letter at least two weeks before the conference and
                     in the form provided in the Court’s Individual Rule III.A.1. Any party
                     wishing to oppose shall file a responsive letter as provided in the same
                     Individual Rule. The motion will be discussed at the conference. To join
                     the conference, the parties shall call (888) 363-4749 and use Access Code
                     558-3333. The time of the conference is approximate, but the parties shall
                     be ready to proceed at that time.

                 ii. If no pre-motion letter is timely filed, this conference will be canceled
                     and the matter placed on the Court’s trial-ready calendar. The parties
                     will be notified of the assigned trial-ready date and the filing deadlines for
                     pretrial submissions. The parties are warned that any settlement
                     discussions will not stay pretrial deadlines or the trial date.

14.   Class Certification

      a.     Plaintiffs shall file any motion for class certification by January 27, 2023

      b.     Defendants shall file any opposition by March 17, 2023

      c.     Plaintiffs shall file any reply in support of their motion for class certification by
             April 14, 2023




                                                4
            Case 1:18-cv-09936-LGS Document 321 Filed 08/16/21 Page 9 of 9




  This Order may not be modified or the dates herein extended, except as provided in paragraph
8(f) or by further Order of this Court for good cause shown. Any application to modify or extend
the dates herein, except as provided in paragraph 8(f), shall be made in a written application in
accordance with the Court’s Individual Rules and shall be made no lessthan 2 business days prior
to the expiration of the date sought to be extended.

          The Clerk of Court is directed to enter the dates under paragraphs 5, 6, 8(a), 9(b)-(c)
  13(a)-(c), and 14(a)-(c) into the Court’s calendar.



           SO ORDERED.


  Dated:
           New York, New York

                                                                LORNA G. SCHOFIELD
                                                                United States District Judge




                                                    5
